Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 1 of 6 PageID# 5889




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION


   IN RE: ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                                         MDL No. 2:18-md-2836



   THIS DOCUMENT RELATES TO:
   ALL DIRECT PURCHASER CLASS
   ACTIONS


  DIRECT PURCHASER PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION FOR
       PURPOSES OF SETTLEMENT WITH PAR PHARMACEUTICAL, INC.,
  APPOINTMENT OF CLASS COUNSEL, PRELIMINARY APPROVAL OF PROPOSED
   SETTLEMENT, APPROVAL OF THE FORM AND MANNER OF NOTICE TO THE
     CLASS, APPOINTMENT OF A NOTICE ADMINISTRATOR, A STAY OF ALL
     PROCEEDINGS IN THE MDL AS AGAINST PAR, AND SETTING THE FINAL
        SETTLEMENT SCHEDULE AND DATE FOR A FAIRNESS HEARING

         Direct purchaser class plaintiffs FWK Holdings, LLC, Rochester Drug Co-Operative,

  Inc., and Cesar Castillo, Inc., on behalf of the proposed class of direct purchasers (“Direct

  Purchaser Settlement Class”), by their class counsel (“Class Counsel”), hereby move for an order

  pursuant to Fed. R. Civ. P. 23: (1):

         1. Certifying for purpose of settlement the Direct Purchaser Settlement Class as

             proposed in Settlement Agreement with Par Pharmaceutical, Inc. (“Par”) attached as

             Exhibit 1 to the Declaration of Thomas M. Sobol submitted herewith (“Sobol

             Declaration”) and as further amended in the accompanying Memorandum in Support;

         2. Appointing interim class counsel Hagens Berman Sobol Shapiro LLP as Lead Class

             Counsel for the Direct Purchaser Settlement Class for purposes of the Settlement with

             Par;
Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 2 of 6 PageID# 5890




         3. Granting preliminary approval of a Settlement of this action between Direct

             Purchaser Settlement Class and Par;

         4. Approving the proposed form and manner of notice to the Direct Purchaser

             Settlement Class;

         5. Appointing RG/2 Claims Administration as Settlement Administrator tasked with

             distributing notice of the Settlement to the Direct Purchaser Settlement Class and

             receiving all requests for exclusion or other communications from class members;

         6. Staying all proceedings as against Par in the MDL; and

         7. Authorizing a proposed schedule for completing the approval process, including the

             scheduling of a final fairness hearing.

         Direct Purchaser Class Plaintiffs submit that the settlement represents a beneficial result

  to the Direct Purchaser Settlement Class Direct Purchaser Class Plaintiffs provide a descriptions

  of the benefits of the settlement, and its negotiations, as well as the particulars of the Settlement

  Agreement, in the Memorandum in Support and the Sobol Declaration.

         By this motion, Direct Purchaser Class Plaintiffs also:

         1. Submit for approval a proposed form of notice including procedures for objecting to

             or requesting exclusion from the Settlement, and plan for the notice to be sent by first

             class mail to all Direct Purchaser Settlement Class members, in compliance with Fed.

             R. Civ. P. 23 as attached as Exhibit 4 to the Sobol Declaration;

         2. Seek appointment of RG/2 Claims Administration as the Settlement Administrator;

         3. Propose the following schedule for the provision of notice to Direct Purchaser

             Settlement Class members of the fact of the settlement as well as the deadline to




                                                    2
Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 3 of 6 PageID# 5891




             request exclusion from or object to the Settlement, and the date and place of the

             hearing on final approval:

   Dissemination of Notices to the Class in the           Within 15 days of entry of the Order
   form and manner proposed                               preliminarily approving the Settlement

   Deadline for Class members to request                  No later than 45 days from the date on the
   exclusion from the Direct Purchaser                    Settlement Notice
   Settlement Class or object to the Settlement

   Filing of Plaintiffs’ motion for final approval        30 days before the date set for the Fairness
   of the Settlement                                      Hearing

   Fairness Hearing                                       To Be Determined By the Court

         WHEREFORE, based on the foregoing, and for the reasons set forth in the accompanying

  memorandum of law and Exhibits 1 – 7 attached to the Sobol Declaration, the motion should be

  granted. A proposed form of order granting the relief sought by this motion is annexed to the

  Sobol Declaration as Exhibit 3.


  Dated: July 15, 2019                                   /s/ William H. Monroe, Jr
                                                         William H. Monroe, Jr. (VSB No. 27441)
                                                         Marc C. Greco (VSB No. 41496)
                                                         Kip A. Harbison (VSB No. 38648)
                                                         Michael A. Glasser (VSB No. 17651)
                                                         GLASSER AND GLASSER, P.L.C.
                                                         Crown Center, Suite 600
                                                         580 East Main Street
                                                         Norfolk, VA 23510
                                                         Telephone: (757) 625-6787
                                                         Facsimile: (757) 625-5959
                                                         bill@glasserlaw.com
                                                         marcg@glasserlaw.com
                                                         kip@glasserlaw.com
                                                         michael@glasserlaw.com




                                                     3
Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 4 of 6 PageID# 5892




                                           Local Counsel for Direct Purchaser Plaintiffs
                                           FWK Holdings, LLC, Rochester Drug
                                           Cooperative, Inc., Cesar Castillo, Inc. and the
                                           Proposed Direct Purchaser Class

                                           Thomas M. Sobol
                                           Kristen A. Johnson
                                           Edward Notargiacomo
                                           Hannah Schwarzschild
                                           Bradley Vettraino
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           55 Cambridge Parkway, Suite 301
                                           Cambridge, MA 02142
                                           Telephone: (617) 482-3700
                                           Facsimile: (617) 482-3003
                                           tom@hbsslaw.com
                                           kristenj@hbsslaw.com
                                           ed@hbsslaw.com
                                           hannahs@hbsslaw.com
                                           bradleyv@hbsslaw.com


                                           Lead Counsel for the Proposed Direct
                                           Purchaser Class

   John D. Radice                          Steve D. Shadowen
   RADICE LAW FIRM, P.C.                   Matthew C. Weiner
   475 Wall Street                         HILLIARD & SHADOWEN LLP
   Princeton, NJ 08540                     1135 W. 6th Street, Suite 125
   Tel.: (646) 245-8502                    Austin, TX 78703
   Fax: (609) 385-0745                     Tel.: (855) 344-3298
   jradice@radicelawfirm.com               steve@hilliardshadowenlaw.com
                                           matt@hilliardshadowenlaw.com
   Joseph M. Vanek
   David P. Germaine                       Joseph H. Meltzer
   John P. Bjork                           Terence S. Ziegler
   Paul E. Slater                          KESSLER TOPAZ MELTZER & CHECK LLP
   Matthew T. Slater                       280 King of Prussia Road
   SPERLING & SLATER, P.C.                 Radnor, PA 19087
   55 W. Monroe, Suite 3200                Telephone: (610) 667-7706
   Chicago, IL 60603                       Facsimile: (610) 667-7056
   Telephone: (312) 641-3200               jmeltzer@ktmc.com
   Facsimile: (312)641-6492                tziegler@ktmc.com
   jvanek@sperling-law.com


                                       4
Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 5 of 6 PageID# 5893




   dgermaine@sperling-law.com                       Sharon K. Robertson
   jbjork@sperling-law.com                          Donna M. Evans
   pes@sperling-law.com                             COHEN MILSTEIN SELLERS & TOLL PLC
                                                    88 Pine Street, 14th Floor
   mslater@sperling-law.com                         New York, NY 10005
                                                    Telephone: (212) 838-7797
                                                    Facsimile: (212) 838-7745
                                                    srobertsons@cohenmilstein.com
                                                    devans@cohenmilstein.com

         Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class



  Linda P. Nussbaum                                 Jayne A. Goldstein
  NUSSBAUM LAW GROUP, P.C.                          SHEPHERD, FINKELMAN, MILLER
  1211 Avenue of the Americas, 40th Floor           &SHAH, LLP
  New York, NY 10036-8718                           1625 North Commerce Parkway, Ste. 320
  Telephone: (917) 438-9189                         Fort Lauderdale, FL 33326
  lnussbaum@nussbaumpc.com                          Telephone: (654) 515-0123
                                                    Facsimile: (866) 300-7367
                                                    jgoldstein@sfmslaw.com

         Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class

  David F. Sorensen                                 Barry Taus
  Zachary D. Caplan                                 Archana Tamoshunas
  BERGER & MONTAGUE, P.C.                           Kevin Landau
  1818 Market Street, Suite 3600                    TAUS, CEBULASH & LANDAU, LLP
  Philadelphia, PA 19103                            80 Maiden Lane, Suite 1204
  Telephone: (215) 875-3000                         New York, NY10038
  Facsimile: (215) 875-4604                         Telephone: (646) 873-7654
  dsorensen@bm.net                                  btaus@tcllaw.com
  zcaplan@bm.net                                    atamoshunas@tcllaw.com
                                                    klandau@tcllaw.com
  Peter R. Kohn
  Joseph T. Lukens                                  Bradley J. Demuth
  FARUQI & FARUQI, LLP                              FARUQI & FARUQI, LLP
  1617 John F. Kennedy Boulevard, Suite 1550        685 Third Avenue, 26th Floor
  Jenkintown, PA 19103                              New York, NY 10017
  Telephone: (215) 277-5770                         Telephone: (212) 983-9330
  Facsimile: (215) 277-5771                         Facsimile: (212) 983-9331
  pkohn@faruqilaw.com                               bdemuth@faruqilaw.com
  jlukens@faruqilaw.com


                                                5
Case 2:18-md-02836-RBS-DEM Document 371 Filed 07/15/19 Page 6 of 6 PageID# 5894




      Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

  counsel of record who have made a formal appearance.


  Dated: July 15, 2019                                 /s/ William H. Monroe, Jr.
                                                       William H. Monroe, Jr. (VSB No. 27441)




                                                   6
